DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 
Withdrawn Objections/Rejections
The objection to the drawings under 37 CFR 1.83(a) because they fail to show color discernment as described in the specification is withdrawn.  The petition for color drawings dated 4/21/2021 was granted on 5/13/2021.  
The rejection of claims 7, 8, and 15-17, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  The amendments to the claims remove the recitations lacking written description.
The rejection of claims 7, 8 and 12-17, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to the claims clarified the recitations deemed indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, 15,  and 37, as amended or originally presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
	Nature of Invention:  Generating human tissues or organs in non-human animals by blastocyst/embryo complementation for transplanting or administering to humans for therapeutic purposes.
	Breadth of the Claims: The scope of the claims is not particularly broad.  The tissues/organs being generated are human and a derived from human naïve state stem cells.  “Naïve state stem cells” refers to a cell that is at an earlier state of pluripotency than an epiblast which is considered a prime state pluripotent stem cell.  As such, while the claims do not recite that the naïve stem cell is a pluripotent stem cell, the specification and art recognize naïve state versus a primed state for two cell types: lymphocytes, which are not stem cells, and pluripotent stem cell.  As such, reciting naïve state stem cell limits the cell to a pluripotent stem cell in the context of this application because there is no discussion of lymphocyte differentiation, which is a distinct process from stem cell differentiation.  The host embryo/animal is broadly drawn to any animal that is non-human which encompasses vertebrate animals and invertebrate animals.
	Specifications Guidance:  The specification teaches the following (all citations are from the pre-grant publication): 
[0268] The present invention discloses methods for generating, maintaining or proliferating human stem cells in a naive state and using the resultant cells in a non-human host animal or a fertilized egg, blastocyst or embryo of a non-human animal in order to generate chimeric organisms or animals that are comprised of DNA of the non-human host and DNA of the human donor stem cells. Limbs, nerves, blood vessels, tissues, organs, or factors made in them, or secreted from them, of a chimeric species that contains some human DNA, can be harvested for several uses including transplant into humans, administration into humans for medicinal benefit, including anti-aging, and scientific experiments including drug testing and disease modeling. [0269] In a first method, human naive state stem cells are generated, maintained or proliferated by contacting human primed state stem cells with an NME family protein or an agent that dimerizes the MUC1* growth factor receptor. [0270] In a second method, human naive state stem cells are generated, maintained or proliferated by inducing somatic cells to revert to a less mature state, such as through the use of iPS technologies, wherein cells are reprogrammed in the presence of an NME family protein or an agent that dimerizes the MUC1* growth factor receptor. [0271] In a third method, human naive state stem cells are generated, maintained or proliferated by culturing cells obtained from a human embryo, blastocyst or fertilized egg in the presence of an NME family protein or an agent that dimerizes the MUC1* growth factor receptor. [0272] Said NME proteins or agents that dimerize MUC1* convert human primed state stem cells to a naive state. Said NME proteins or agents that dimerize MUC1* also support the derivation of naive state embryonic stem cell lines from cells taken from a human embryo. Said NME proteins or agents that dimerize MUC1* support the generation of naive state induced pluripotent stem cells lines, wherein differentiated cells are reprogrammed to a stem cell state. [0273] In a preferred embodiment, the NME family protein is NME7. In a still more preferred embodiment the NME family member is NME7-AB or NME7-X1 or another isoform or truncation of NME7. In another embodiment the NME family member is dimeric NM23, aka NME1. In yet another embodiment, the NME family member is NME6. In a preferred embodiment the agent that dimerizes MUC1* is an antibody that binds to the PSMGFR peptide of the MUC1* extracellular domain. [0274] In one aspect of the invention, naive state human stem cells, generated by a method that includes contacting human cells with NME1 dimers, NME6 dimers, NME7, NME7-AB or NME7-X1, then inserting or injecting said cells into a morula, blastocyst, embryo or fetus of a non-human animal. Chimeric animals are generated that have some tissues, organs or other body parts that are at least in part of human origin and emanated from the human stem cells inserted into the blastocyst or embryo. The tissues, organs or other body parts are harvested from the host animal when completely developed or at any earlier stage of development. The tissues, organs, or body parts or factors generated by these human body parts are then transplanted into or administered to a human recipient in need of a new organ or in need of regenerative properties of factors secreted by the human tissues or organs of the host non-human. [0275] In one aspect of the invention, the cells of the non-human animal have been genetically altered or treated for example with biochemical inhibitors such that the developing non-human animal is not able to generate certain tissues or organs. In this aspect, the chimeric animal would generate certain tissues or organs that emanate from, or have significant contribution from, the human donor stem cells and will be partially or entirely human. [0276] In one aspect of the invention, the donor stem cells are from a donor in need of the tissue or organ that is generated in the non-human animal and at some stage of development or after the animal is mature, the tissue or organ is harvested and transplanted into the donor human. In another aspect of the invention, the donor stem cells are from a donor who is not the intended recipient of the tissues, organs or other material generated in the chimeric species. In one aspect the donor stem cells are iPS cells and in another aspect the stem cells are embryonic stem cells. [0277] In one aspect of the invention, stem cells are cultured in a media containing an NME protein. The NME protein can be dimeric NME1, dimeric NME6, NME7, dimeric B domain of NME7, NME7-X1 or NME7-AB. In a preferred embodiment the NME protein is dimeric NME1. [0278] In a more preferred embodiment the NME protein is NME7-X1. In a still more preferred embodiment, the NME protein is NME7-AB. In some cases, stem cell attachment to a surface is facilitated by coating said surface with an anti-MUC1* antibody wherein the antibody has the ability to bind to a peptide comprising at least 15 contiguous amino acids of the PSMGFR sequence. In another case, stem cell attachment to a surface is facilitated by coating said surface with an NME protein, which in some cases may be histidine-tagged and coated onto a surface presenting a metal-chelate-metal moiety such as nitrile-tri-acetic acid-Nickel, aka NTA-Ni++. In other instances, stem cell attachment to a surface is facilitated by coating said surface with an integrin or integrin fragment wherein the integrin is vitronectin, fibronectin, collagen and the like. In other instances, stem cell attachment to a surface is facilitated by coating said surface with peptides, small molecules or polymers. In some cases, a Rho I kinase inhibitor is added to the culture media to further enhance surface attachment. [0279] The generation, induction or maintenance of stem cells is achieved according to parts or all of the methods described above. However, for the generation, induction or maintenance of non-human stem cells, it may be advantageous to contact the cells with an NME protein whose sequence is that of the non-human species. For example, for generating, inducing pluripotency or maintaining pig stem cells, it may be advantageous to use an NME protein whose sequence is that of native pig NME6, NME1, NME7, NME7-X1 or NME7-AB. Facilitate surface attachment, it may be advantageous to coat the surface with an antibody selected for its ability to bind to a peptide comprising at least 15 contiguous amino acids of the PSMGFR region of the MUC1* extracellular domain, wherein the sequence of the peptide is the native sequence of pig MUC1* extracellular domain.
	Working Examples:  The working examples solely provide specific guidance to making naïve state pluripotent stem cells in culture.
	Thus, while the specification provides specific guidance to a means of generating naïve state pluripotent stem cell, the specification solely provides prophetic, general guidance to a means of generating human organs and tissues by using the naïve state pluripotent stem cells to make chimeric non-human host animals.  The specification fails to provide specific guidance to whether or not the naïve state human pluripotent stem cells produced by their method are capable of contributing to non-human zygotes, embryos, blastocysts, fetuses in a manner that result in transplantable human tissues or organs.  Therefore, the specification fails to enable a method capable of contributing to non-human zygotes, embryos, blastocysts, fetuses in a manner that result in transplantable human tissues or organs as claimed.
	State of the Art:  The art at the time of the invention and post-filing teach that inter-species embryo/blastocyst/fetus complementation was highly unpredictable.  Around the effective filing date of the instant application, Wu 2016 (Wu et al. Reprod. Dom. Anim. 51(Suppl. 2):18-24, 2016) teach that rat pluripotent stem cells (PSC) were introduced into mouse blastocysts lacking Pdx1-null expression.  The mice developed from these chimeric blastocyst comprised rat pancreases, demonstrating that rat-mice chimeras could generate exogenous organs.  However, when rat PSC were introduced into mouse blastocyst lacking Sal1 gene expression, kidneys did not develop in the mouse implicating that key molecular interactions between mesenchyme and the ureteric buds during kidney develop are not conserved between the two species (p. 20, col 1, par 1).  Thus, Wu 2016 demonstrates that not all developmental functions and genes involved in organogenesis are predictably conserved between different species, even closely-related species at is the case with mice and rats.  
Regarding the use of human PSC with non-human animal blastocyst complementation, Wu 2016 reports, “Although this is an exciting possibility, two major challenges have to be overcome for targeted in vivo tissue and organ generation using hPSCs: first, we need to have a robust protocol for the generation and propagation of chimeric-competent human PSC; second, we need to solve the issue of stochastic chimeric contribution of PSC”.  See page 19, last paragraph before section 2. Wu 2016 states, “To generate human organs in pigs using blastocyst complementation, another key to success is the right human PSCs that contribute to early pig development for the generation of chimeric human-pig embryos.  Although we have gained considerable mechanistic understanding of pluripotency, the majority of information was derived from rodent studies and we have yet to achieve the derivation of chimeric- and germline-competent PSCs from species other than rodents.” See p. 20, col 2, first paragraph under section 4.  “While these studies have been informative, the issue of whether a naïve state analogous to the mouse truly exists in human remains unsettled.  Besides, there is a lack of functional test for human naivety and most of the characterization was carried out at the molecular levels.  For now, it seems that global comparison of cultured naïve human PSC with ICMs of human blastocyst will provide the strongest support.  It should be noted that there might exist multiple naïve-like states, which explains the diverse culture conditions used for stabilizing naïve human PSCs.” Page 21, col 2, middle paragraph.  Wu 2016 further reports, “One of the most desirable features of naïve hPSCs is their potential to contribute to interspecies chimeras, which is required for successful blastocyst complementation to generation human organs in animal hosts…A previous study showed that primed hESC could not efficiently contribute to human-mouse chimeric embryos following their injection into mouse blastocysts…To test whether naïve hPSCs are more efficient in the generation of human-mouse chimeras, Gafni et al. injected NHSM-cultured naïve hPSCs to mouse blastocysts…The results suggest that generation of interspecies human-mouse chimers with naïve hPSCs is inefficient.  This inefficiency of intermixing human and mouse cells in early development is likely a result of divergent early development processes between primates and rodent…the inefficiencies of existing naïve hPSC to contribute to chimeric formation in mouse is casting doubts whether this will be a viable approach.  It remains to be seen whether this will also be true with large animal species such as pigs. Further studies on improving chimeric efficiencies of hPSC in an animal host are warranted to term the dream of xeno-human organ generation into reality.” See p. 21, col 2, last paragraph to p. 22 end of article.  
While the instant application provides strides to means of identifying naïve state pluripotent stem cells, it has not provided guidance to whether those cells, more particularly human naïve state pluripotent stem cells, made by the method of the application can effectively and predictably contribute to a non-human embryo, let alone a fetus, in a way that predictably results in transplantable human organs or tissues or a therapeutic application thereof as claimed.  Post-filing, Wu teaches that at the time of filing and post-filing such human naïve state pluripotent stem cells that could contribute to a non-human animal embryo had not been produced.  Wu further states that is not apparent that such chimeric animal formation to produce transplantable human tissue and organs will be obtainable.  Thus, Wu teaches that the claimed method is at least unpredictable and was not possible at the time of effective filing of the instant application.  
In the post-filing art of Wu 2017 (Wu et al.  Cell 168:473-486, 2017), it optimistically reports, “The procedures and observation here on the capability of human pluripotent stem cells to integrate and differentiate in a[n] ungulate embryo, albeit at a low level and efficiency, when optimized, may constitute a first step towards realizing the potential of interspecies blastocyst complementation with hPSCs…Ultimately, these observations also raise the possibility of xeno-generating transplantable human tissue and organs towards addressing the worldwide shortage of organ donors”.  See paragraph bridging pp. 483 and 484.  
Thus, while reporting post-filing a positive step in the direction toward, making transplantable human tissues and organs via interspecies chimeras and blastocyst complementation, Wu 2017 further demonstrates that at the time of filing a means of making human tissues and organs that are transplantable or implantable in a human was not a possibility still and that their post-filing findings are only a step in the direction of enabling the xeno-generating human organs and tissues for transplantation.
Levine and Grabel (Stem Cell Research 24:128-134, 2017) reports, “Chimera farming for human organs has numerous scientific hurdles to overcome before clinical implementation, including immune rejection and the transmission of animal infectious agents, though these concerns have been or are being addressed using genetic approaches (Wu and Izpisua Belmonte, 2016; Niu et al., 2017). It remains to be determined what stage human PSCs will consistently produce the optimal level of chimerism in a host embryo of a specific species. Human PSCs may end up forming teratocarcinomas or other tumor types, or alternatively may make contributions to off-target tissues causing an unexpected and unwanted outcome. To address these two concerns, it may be necessary to use a more lineage-restricted progenitor cell than a PSC (Rashid et al., 2014). Approaches that efficiently generate the mutation that leads to organ deficiencies in larger animal models will need to be developed. Here the use of CRISPR-Cas9-mediated zygote genome editing, already successfully documented for mouse and larger species as well, including pig (Hai et al., 2014), will likely be an effective tool (Wu et al., 2017).”  See p. 131, section 4, last paragraph.
Thus, Levine and Grabel further teaches that post-filing, and therefore at the time of effective filing, the instantly claims invention had many scientific hurdles to overcome to be enabled.  Particularly human PSC that effectively contribute to non-human embryos, blastocytes, or fetus, without teratoma formation and that predictable arrive at a human organ or tissue that can predictable used for transplantation, let alone therapeutic organ or tissue replacement.  Levine and Grabel further teach that other tools that provide adequate host non-human animals, most likely via genetic modification, would need to be developed to bring the instantly claimed invention into fruition.  The specification fails to provide any type of guidance to overcome these obstacles described by Wu, Levine and Grabel and others.  As such, the art teaches that the claimed method is highly unpredictable and also the art fails to supplement the shortcomings of the specification’s guidance.
Amount of Experimentation:  As discussed in the prior art above, a great deal of experimentation, greatly beyond routine optimization, would be need to determine IF the instantly claimed invention is enabled.  Thus, amount of experimentation is considered undue.
Thus, the instant claims lack enablement because the specification fails to provide adequate specific guidance to a means of producing a chimeric non-human animal with human naïve stage pluripotent stem cells that predictably generates human tissues and organs that can be transplanted or implanted into a human subject or used for therapeutic treatment of a person.  The art at the time of effective filing and post-filing teaches that method of generating human organs or tissues for transplantation was not possible, thus is highly unpredictable, and would require an undue amount of experimentation to determine if the xeno-generating human organs and tissues for transplantation is even possible.  Thus, the art fails to supplement the shortcomings of the specification and the amount of experimentation is undue.
Therefore, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
Applicant continues to traverse the enablement rejection of record.  Applicant disagrees with the rejection’s statement that the working examples do not provide specific, enabling guidance to whether or not the naïve state human pluripotent stem cells produced by their method are capable of contributing to a non-human zygote, embryo, blastocyst, fetus in a manner that results in transplantable human tissues or organs.  Applicant refers to paragraph [0207] of the pre-grant publication that describes a test of determining if human naïve state stem cells incorporate into mouse morulaes.  Forty-eight hours after injection of human naïve state stem cells were into a 2.5 day old mouse morula, the morula was analyzed and showed that the human stem cells had incorporated in the inner cell mass, indicating that a chimeric animal will develop.  Applicant further refers to Example 5 (paragraph [0291]) and Figure 22.  This paragraph states that in some figures the human naïve NME7-AB cells that have incorporated into the inner cell mass of the mouse embryo, which indicates that development of a chimeric animal.  Applicant submits that these teachings from the specification provides specific guidance to whether or not the naïve state human pluripotent cells produce by their method are capable of contributing to non-human zygotes.
In response, Examiner refers to Wu 2017 which states, “Although ICM incorporation of hiPSCs in the necessary first step to contribute to the embryo proper of host animals, it has limited predictive value for post-implantation chimera formation, as other factors are involved.”  See p. 480, col 1, paragraph 1 under ‘Chimeric Contribution of hiPSCs to Post-Implantation Pig Embryos”, lines 1-4.  Thus, the specification and Applicant’s statement that ICM incorporation of human naïve state stem cells into 2.5 day old morulaes indicates that chimeric animals will develop is an overextrapolation of the data.  ICM incorporation does not provide evidence of post chimeric embryo development, fetal development, or chimeric live animal generation, as indicated by Wu 2017.  The specification fails to provide enabling specific guidance to address the ability of their chimeric embryos to develop post-implantation, to generate a live chimeric animal, to generate human tissues or organs as claimed and the art fails to supplement the shortcomings of the specification. 
Applicant submits that the remaining steps after forming a chimeric embryo do not require undue experimentation as the previous office action implies.  The remaining step relate to allowing the chimeric embryo to develop in a non-human host such that a chimeric mammal is generated, harvesting the human tissues from the chimeric mammal, and transplanting the harvested tissues into a human subject in need.  Applicant submits that each of these steps are well described in the art and are routine.
In response, Applicant is assuming embryo development and transfer methods developed for non-chimeric embryos apply to human/non-human chimeric embryos.  However, the post-filing art teaches that this assumption cannot be made.  As discussed above, Wu 2017 expressly states that this assumption cannot be made.  Wu 2017 further provides evidence that naïve state human pluripotent stem cells do not develop post-implantation.  Wu 2017 teaches implanting chimeric pig embryo comprising naïve stage human pluripotent stem cells in its inner cell mass into surrogate sows.  Wu 2017 reports, “Interestingly, injected hiPSCs seemed to negatively affect normal development as evidence by the high proportion of growth retarded embryos.  Nonetheless, we observed that FAC-hiPSCs, a putative intermediate between naïve and primed pluripotent states, displayed a higher level of chimerism in post-implantation pig embryos.”  Wu 2017 continues by stating. “Whether the degree of chimerism conferred by FAC-hiPSCs could be sufficient for eliciting a successful inter-species human-pig blastocyst complementation…remains to be demonstrated. See page 483, col 2, second paragraph.  Also see paragraph bridging col 1 and 2 on page 480.  Thus, Wu 2017 teaches that the naïve stage human pluripotent stem cells, which is the form of human pluripotent stem cell the claimed method uses, results in growth retarded chimeric embryos.  These embryos had rare human pluripotent cell presence and the naïve human pluripotent stem cell inhibited normal development of the chimeric embryo.  Thus Wu 2017 provides evidence that naïve human pluripotent stem cells produced by the method of the claimed invention will not predictable result in preimplantation chimeric embryos that can develop into live chimeric animals from which human tissues and organs can be harvested.  Wu 2017 teaches to the contrary, questions whether such chimeric embryos could develop into live animals as the method of the claims would require.  As such, Wu 2017 and the other cited art in the enablement rejection demonstrate that at the very least, the claimed method is unpredictable, was not function at the time of filing and post-filing, and would require undue experimentation to overcome the unpredictability described in the art.
In conclusion, the rejection of record is maintained because Applicant has not provided sufficient evidence that the claimed methods are enabled and the state of the art suggests otherwise.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632